Case 3:21-cv-00806-FLW-LHG Document 55 Filed 06/29/21 Page 1 of 1 PageID: 3623




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By:    Steven A. Haber, Esquire                   Attorneys for Amici Curiae
 1120 Route 73, Suite 420                          National Association of Community
 Mount Laurel, NJ 08054-5108                       Health Centers, Ryan White Clinics
 Phone: (856) 795-3300                             for 340B Access, Little Rivers Health
 Email: steven.haber@obermayer.com                 Care, Inc., and WomenCare, Inc.,
                                                   dba FamilyCare Health Center


  NOVO NORDISK INC. et al,
                                                UNITED STATES DISTRICT COURT
                            Plaintiff,          FOR THE DISTRICT OF NEW JERSEY


                  v.
                                                Civil Action No. 3:21-cv-00806-FLW-LHG

  U.S. DEPARTMENT OF HEALTH AND HUMAN ENTRY OF APPEARANCE
  SERVICES, et al.,

                            Defendants.



 TO THE CLERK:


         Please enter my appearance as counsel for Amici Curiae Ryan White Clinics

 for 340B Access, Little Rivers Health Care, Inc., WomenCare, Inc., dba

 FamilyCare Health Center, and National Association of Community Health

 Centers in the above matter.


 Dated: June 29, 2021                        s/ Steven A. Haber
                                             Steven A. Haber




 OMC\4819-5257-2912.v3
